829 F.2d 1120Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Andrew NOONAN, Plaintiff-Appellant,v.Harry R. HUGHES, Governor; Frank Hall, Secretary of theDepartment of Public Safety and Correctional Services;Lehrman Dotson, Classification Supervisor; Warren Polston,Senior Classification Counselor; Arnold J. Hopkins,Commissioner of the Maryland Department of Corrections; JohnWilt, Defendants-Appellees.
No. 87-6034
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided September 16, 1987.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-85-4752-R)
John Andrew Noonan, pro se.
David Yuan Li, Assistant Attorney General, for appellees.
Before SPROUSE, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Noonan v. Hughes, C/A No. 85-4752-R (D. Md., Sept. 16, 1986).


2
AFFIRMED.